Citation Nr: 0508464	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  04-15 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 decision by the RO in Buffalo, New 
York, which denied service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his VA Form 9, Substantive Appeal of April 2004, the 
veteran indicated that he desired a videoconference hearing 
at the Buffalo RO, before a Veterans Law Judge.

The RO scheduled a Videoconference hearing for the veteran on 
February 24, 2005.  Due to technical difficulties with the 
RO's satellite hook-up, the RO was forced to cancel the 
hearing.  RO personnel subsequently reported that the veteran 
was willing to accept an in person hearing before a Veterans 
Law Judge at the RO, if that hearing could be held sooner 
than a videoconference hearing.  The veteran's hearing 
request remains pending.  

Accordingly, the case is REMANDED for the following:

The AMC or RO should schedule the 
veteran for a hearing before a Veterans 
Law Judge, either in person at the RO or 
by videoconference, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


